JONES, J.
The defendant, Wesley Herndon Geer, was charged in the county court of Kay county with unlawfully driving an automobile on a public highway while under the influence of intoxicating liquor, was tried, convicted, and sentenced to pay a fine of $200, and has appealed.
No briefs have been filed. Under the rules of this court, where no briefs are filed nor appearance for oral argument is made, the record will be searched for fundamental error only and if none is found the judgment will be affirmed.
Two highway patrolmen and a county officer testified that they saw the defendant driving a 1937 model Plymouth automobile east of Newkirk on U. S. Highway No. 77 on September 28, 1949, shortly after dark; that the defendant’s car was wobbling from one side of the road to another; and that they there arrested him. All three officers testified defendant was drunk.
We have searched the record for fundamental error and none is found. The judgment is affirmed.
BRETT, P. J., and POWELL, J., concur.